ACCEPTED
                                                                                         05-14-00855-CV
                                                                               FIFTH COURT OF APPEALS
                                                                                        DALLAS, TEXAS
                                                                                    1/15/2015 2:21:39 PM
                                                                                              LISA MATZ
                                                                                                  CLERK


                       No. 05-14-00855-CV
                                                                       FILED IN
                  In the Court of Appeals                       5th COURT OF APPEALS
                                                                    DALLAS, TEXAS

          for the Fifth Judicial District of Texas              1/15/2015 2:21:39 PM
                                                                      LISA MATZ
                         at Dallas                                      Clerk




            Deutsche Bank National Trust Company, as Trustee,
 in Trust for the Registered Holders of Morgan Stanley ABS Capital I Trust
      2006-NC5, Mortgage Pass-Through Certificates, Series 2006 NC5,
                                                                  Appellant,
                                       v.

  Kingman Holdings, LLC, as Trustee for the Mahogany 1587 Land Trust,
                                                          Appellee.

                    Appeal from 429th Judicial District Court
                              Collin County, Texas
                       Hon. Jill Willis, Presiding Judge
                       Hon. Keith Dean, Visiting Judge

           UNOPPOSED SECOND MOTION TO EXTEND TIME
               TO FILE APPELLANT’S REPLY BRIEF


TO THE HONORABLE COURT OF APPEALS:

      Appellant Deutsche Bank National Trust Company, as Trustee, in Trust for

the Registered Holders of Morgan Stanley ABS Capital I Trust 2006-NC5,

Mortgage Pass-Through Certificates, Series 2006 NC5, respectfully moves the

Court to extend the time for filing its Reply Brief by 11 days, to and including

February 2, 2015. Appellee does not oppose the requested extension.
      1.    This is a restricted appeal from a default judgment. After obtaining

one 30-day extension, Appellant filed its opening brief on October 17, 2014. After

obtaining one 30-day extension, Appellee tendered its brief, which was accepted

by the Court and filed as of December 19, 2014.

      2.    Appellant sought and obtained a 14-day extension of time to file its

Reply Brief, which currently is due January 22, 2015.

      3.    Appellant seeks an additional 11-day extension of time to file its reply

brief, moving the deadline to and including February 2, 2015.

      4.    In support of the requested extension, Appellant would show that

Kirsten Castañeda, who has primary responsibility for drafting the Reply Brief,

was ill and out of the office from January 1 through January 7, 2015. In addition,

Ms. Castañeda has had the following work commitments during the briefing

period, which interfered with preparing the Reply Brief by the current deadline:

      01/15/15     No. 14-6202; State of Oklahoma, et al. v. Staffing Concepts
                   International, Inc.; in the United States Court of Appeals for
                   the Tenth Circuit—Amicus Brief; and

      01/16/15     No. 14-1048; Methodist Healthcare System of San Antonio,
                   Ltd., et al. v. Emily Belden; in the Supreme Court of Texas—
                   Petition for Review.

      5.    This case has not yet been set for submission.




                                         2
      6.     Appellant previously sought and obtained a 14-day extension of its

deadline to file its Reply Brief.     Appellant seeks this extension not solely for

delay, but so that justice may be done.

      7.     As reflected in the Certificate of Conference below, Appellee does not

oppose the requested extension.

                                      PRAYER
      WHEREFORE, Appellant prays that the Court grant this Unopposed Second

Motion and extend the deadline for filing Appellant’s Reply Brief in this matter by

11 days, to and including February 2, 2015. Appellant also prays for such other

and further relief to which it may be entitled in law or in equity.


                                      Respectfully submitted,
                                      LOCKE LORD LLP

                                        /s/ Kirsten M. Castañeda
                                      Kirsten M. Castañeda
                                       State Bar No. 00792401
                                       kcastaneda@lockelord.com
                                      Thomas G. Yoxall
                                       State Bar No. 00785304
                                       tyoxall@lockelord.com
                                      Elizabeth K. Duffy
                                       State Bar No. 24050535
                                       eduffy@lockelord.com
                                      2200 Ross Ave., Suite 2200
                                      Dallas, Texas 75201-6776
                                      Telephone: 214-740-8000
                                      Facsimile: 214-740-8800

                                      Attorneys for Appellant

                                           3
                     CERTIFICATE OF CONFERENCE
      I hereby certify that, on January 15, 2015, I conferred with Mr. Kenneth
Harter, counsel for Appellee, regarding the extension requested in this motion, and
Mr. Harter communicated to me that Appellee does not oppose the requested
extension.

                                             /s/ Kirsten M. Castañeda
                                             Counsel for Appellant




                         CERTIFICATE OF SERVICE
     I hereby certify that on January 15, 2015, a true and correct copy of this
Unopposed Second Motion is served by e-service through efile.txcourts.gov on
Appellee through her counsel of record listed below:

      Kenneth S. Harter
      ken@kenharter.com
      Law Offices of Kenneth S. Harter
      1620 E. Beltline Road
      Carrollton, Texas 75006
      Counsel for Appellee

                                             /s/ Kirsten M. Castañeda
                                             Counsel for Appellant




                                         4